Tad gah ves : : . . .
* A0 245B (Rev. 02/08/2019) Judgment in.a Criminal Petty Case (Modified) Page | of }

Dejendant’s Attorney
REGISTRATION NO. 88894298 SEP 0 9 2019
~ THE DEFENDANT: _ Cheah US DIST her COURT
. SOUTHERN DISTRICT OF CALIFOR
pleaded guilty to count(s) 1 of Complaint vo SEpUTY
[.] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
CL] Count(s) | dismissed on the motion of the United States. _

- & Assessment: $10 WAIVED [& Fine: WAIVED

4

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA | |

United States of America _ JUDGMENT IN A CRIMINAL CASE
“oy, , (For Offenses Committed On or After November 1, 1987)

Case Number; 3:19-mj-23691
=i ie!
Patrick Q. Hall 5 a boa 2

Juan Esteban Hernandez-Romero

 

 

 

 

 

 

 

 

 

 

 

IMPRISONMENT | .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
-imprisoned for a term of: ,

y .
rat TIME SERVED O days

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
[J Court recommends defendant be deported/removed with relative, | charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, September 9, 2019
Date of Imposition of Sentence

f } fyi i / if Va
} i vn ff i .
Received ¢ Lil lehke }

DUSM HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy — 3:1 9-maj-23691 ©

 

 
